Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The abstract contains 170 words. 
Drawings
The drawings are objected to. Please amend Figures 1 and 2 to recite “Prior Art” instead of “Existing Art”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
said cylindrical bar cylindrical support bar has a redundant typo. Please amend.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“A first support element” in claim 1. When looking to the specification, the first support element is described on Page 8, lines 9-16 . This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
“A second support element” in claim 1. When looking to the specification, the second support element is described on Page 3, lines 26-29, Page 4, lines 4-6.This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
“a grinding operation is enabled where the edge tool to be sharpened can be sharpened by means of a parallel side surface facing outwardly” in claim 1. When looking to the specification, the means of a parallel side for sharping is described to be the parallel side surface of the grinding wheel; please see Page 11, lines 5-9 and Page 13, lines 13-16. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of “a support element of claim 1, which is removably attached to the grinding apparatus for supporting an edge tool to be sharpened during a grinding operation” renders the scope of the claim indefinite because claim 1 antecedently establishes both “the support element of claim 1” as well as “the edge tool”. Please amend to consistently rely upon previously established antecedent structures.
Claim 7 is additionally rejected under 35 U.S.C. 112(b) for similar reasons explained in the above claim 6 rejection. Claim 7 recites “a support element of claim 3, which is removably attached to the grinding apparatus for supporting an edge tool to be sharpened during a grinding operation”. Both “a support element of claim 3” and “an edge tool” have established antecedent basis in previous limitations. 
Claim 8 is additionally rejected due to dependency from claim 7, inheriting all the above states issues. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seear (US 5301473) in view of Weed (US 2107921).
Regarding claim 1, Seear (US 5301473) discloses a support element for use in combination with a grinding apparatus, wherein the support element is removably attachable to the grinding apparatus, and wherein the support element comprises a removably attached cylindrical support bar for supporting an edge tool to be sharpened during a grinding operation, the cylindrical support bar comprising a first cylindrical leg and a second cylindrical leg, the first cylindrical leg and the second cylindrical leg being parallel to each other and extending outwardly from the cylindrical support bar; and wherein the support element comprises (Examiner acknowledges the scope of claim 1 to encompass the subcombination of solely the support element, wherein the preamble is reciting the intended use of the subcombination to be with a grinding apparatus):
a first support element section (18) on an upper surface of a grinding apparatus casing (13) of the grinding apparatus (1); and
a second support element section (21) is pivotally coupled (see Col. 3, lines 33-39); wherein
the second support element section includes first and second holes (holes 23) configured to simultaneously receive the first and second cylindrical legs (27) of the cylindrical support bar (holder 29 having central rod 140) for removably attaching the cylindrical support bar to the support element (see Col. 3, lines 9-23); and wherein
said cylindrical bar cylindrical support bar is configured to extend in a direction which is perpendicular to a rotation axis of a cylindrical grindstone of the grinding apparatus when in operation in combination with the grinding apparatus in such way that a grinding operation is enabled where the edge tool to be sharpened can be sharpened by means of a parallel side surface facing outwardly from the grinding apparatus casing during the grinding operation (wherein holder 29 mounted on cylindrical swivel rods 27 extends in a perpendicular direction to the rotational axis of grindstone 5; see also Figure 13, rod 140 and Col. 5, lines 18-38; see also grinding face 31, Figure 8, and Col. 4, lines 8-14).
	However, although Seear discloses that the mounting plate (18) is bolted to the housing (13) and carries the two swivel rods (19), Seear does not explicitly teach that the first support element section is removably attachable and further configured to extend outwardly from the grinding apparatus casing, when the grinding apparatus is in operation, and wherein the parallelogram carriage (21) is pivotally coupled to the removably attachable first support element. 
	However, from the same or similar field of endeavor, Weed (US 2107921) teaches of a socket (64’) for removably receiving and supporting yoke (70), i.e. a first support element that is removably attachable, and wherein the yoke (70) is configured to extend outwardly from the grinding apparatus casing, when the grinding apparatus is in operation (wherein the horizontally swinging yoke 70 is pivotally adjustable and limited by crank 67, see Figures 8 and 9, see also page 3, right column, lines 22-43), and wherein the work holder comprising jaws is also pivotally coupled (see page 3, right column, lines 55-70). 
	Both Seear and Weed seek to grind a tool on the face of a grindstone; see Figure 8 of Weed and Figures 2 and 4 of Seear. Furthermore, both inventions use a swinging or rocking motion during grinding, wherein both seek to limit or control the degree of swinging while consistently presenting a proper angle for beveling; see Weed: page 1, left column, lines 16-22 and Seear: Col. 1, lines 60-65. One would have been motivated to modify the invention of Seear to include a removably attachable support structure a pivoting motion in the swinging carriage in order to provide a consistent, portable, and adjustable apparatus which may be altered based on an individual tool edge coming into contact with a flat grinding surface (Page 4, left Column, lines 20-30 and Page 3, right column, lines 3-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Weed into the invention of Seear. This modification would be recognized as using a known technique, i.e. a detachable support with a limiting pivot, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, all of the previously recited limitations are rejected by Seear in view of Weed. Modified Seear further teaches wherein the second support element section includes fastening elements configured for fastening the first and second cylindrical legs in the first and second holes, respectively (please see at least Figure 2, elements 27, regarding the fastening provided thereon; see also Col. 3, lines 9-23 regarding the knob element).
Regarding claim 6, all of the previously recited limitations are rejected by Seear in view of Weed. Modified Seear further teaches a grinding apparatus (Seear: Figure 1) for sharpening an edge tool (Seear: see tool in Figure 7), the grinding apparatus comprising (wherein Examiner acknowledges the dependency of claim 6 from claim 1 in order to encompass the combination of the support element of claim 1 with the grinding apparatus as recited herein):
a grinding apparatus casing (13, see Figure 8);
a cylindrical grindstone removably attached to the grinding apparatus casing (Seear: see nut 7 and washers 9; see also Col. 2, lines 58-67) , the cylindrical grindstone having two parallel side surfaces and a circular periphery surface between said two parallel side surfaces (wherein there are two parallel side surfaces, depicted by surface 31, as well as an exterior peripheral surface), and the cylindrical grindstone further being rotatable around a rotation axis (about motor 2) which is perpendicular to both parallel side surfaces of the cylindrical grindstone; and
a support element of claim 1 (please refer to the claim 1 rejection above as well as the 112(b) rejection), which is removably attached to the grinding apparatus for supporting an edge tool (see Figure 7 regarding the tool) to be sharpened during a grinding operation (wherein the combination statement of claim 1 teaches the removable configuration, specifically of Seear in view of Weed).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest art of the record, Seear in view of Weed, teaches the limitations of claim 3, as described above, but Seear, alone or in combination does not teach, suggest, or make obvious the first support element structure, as structurally recited and configured to function as required by the claim, in combination with the additional elements of the claim. 
	Claims 4 and 5 would be allowable as being dependent from an allowable claim.
Claim 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacoby (US 2565309), please refer to elements (28) and (29) mounted on post 26, provided to support a tool while grinding on cylinder (19).
Ingolf (US 2421358), please refer to Figure 1. 
Doman (US 6848971), please refer to Figure 3. 
Scherl (US 20110212671), please refer to the Abstract and Figure 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723